Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 18, 2021

                                      No. 04-21-00090-CV

                     IN RE WELDER XP, LTD and Raymond J. Welder, III

                         From the County Court, Jim Wells County, Texas
                                Trial Court No. 20-07-60516-CV
                        Honorable Michael Ventura Garcia, Judge Presiding


                                         ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        Relators’ emergency request for a stay is granted in part. We order that the deadlines in
the trial court’s March 4, 2021 letter ruling are stayed pending further order of this court. No
other proceedings in the trial court are stayed.

        We further ORDER relators to file a notice with the court within 3 days of the trial
court’s ruling on relators’ motion for reconsideration advising this court of: (1) the trial court’s
ruling on the motion for reconsideration; and (2) whether relators desire to continue pursuing
mandamus relief.

           It is so ORDERED on March 18, 2021.

                                                             PER CURIAM


           ATTESTED TO: _____________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT